*1229DECISION
LAPPIN, Judge:
On 15 January 1975 the appellant was tried by a special court-martial, military judge sitting alone, and, pursuant to his pleas, convicted of five periods of unauthorized absence; two counts of missing movement and three counts of failure to muster with restricted men in violation of the Uniform Code of Military Justice, Articles 86, 87 and 92, 10 U.S.C. §§ 886, 887, 892, respectively. The appellant was sentenced to confinement at hard labor for a period of four months, “forfeiture of $200.00 for four months” and a bad conduct discharge.
On 16 April 1975, ninety-one days later, the convening authority acted in accordance with the recommendation of the trial judge by approving the sentence, but suspending the bad conduct discharge. The appellant was in post-trial confinement throughout this ninety-one day period.
On 7 March 1975 appellant indicated that he did not desire representation by appellant defense counsel before this Court and thus the record comes to us without assignment of error. However the simple facts set forth above indicate the Government’s ease against appellant is in shoal waters for having violated the ninety-day post-trial review mandate set forth in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974). In Dunlap, supra, the Court held that when the accused is under restraint after trial, “a presumption” will arise that he was denied a speedy disposition of his case, if the convening authority “does not promulgate his formal and final action within 90 days of the date of such restraint after completion of trial.” Thereafter, if the Government fails to meet the “heavy burden” of overcoming the presumption, the conviction will fail, and the charges will be dismissed.
The record and its allied papers disclose that trial counsel was fully aware of the burden placed upon the Government by Dunlap, and as a result, he attached to the record of trial affidavits by the court reporter, trial and defense counsel, and the military judge setting forth their actions on the record of trial in an attempt to comply with the “ninety-day rule.” The trial counsel is to be commended for attaching the affidavits sua sponte and thus avoiding the possible further delay in the disposition of the case sub judice. The staff judge advocate fully analyzed the problem in his review for the supervisory authority, but under the present status of the law we are required to disagree with his conclusion “that the affidavits provide the showing of diligence to overcome ‘really extraordinary circumstances’ in this case ... to avoid dismissal of the charges. . . . ”
It is obvious from the affidavits that all personnel involved with the preparation and authentication of the record made a sincere effort, under trying circumstances, to accomplish a “speedy review” within the guidelines provided by Dunlap. It appears that the day after the trial, on 16 January 1975, the court reporter discovered the primary recording system contained large gaps and the back up system had totally failed to record. It was thus necessary to reconstruct large portions of the trial, mostly pertaining to counsels’ argument. The court reporter, trial and defense counsel and military judge were all acting under an unusually heavy case load during this period. The trial defense counsel had the record of trial during its preparation for approximately 26 days. However, this time must be charged to the Government, because defense counsel was acting at the Government’s request in an attempt to reconstruct a verbatim record. Without covering their efforts in detail, suffice it to say that the trial counsel delivered the completed and authenticated record to a representative of the convening authority on 11 April 1975, 86 days after trial, with the caveat “that it was necessary that the convening authority’s action in the case be done by Tuesday the 15th of April 1975.” (Appellate Exhibit 2, P. 2). As mentioned before the convening authority took his action, mitigating the sentence on 16 April 1975. The record and its allied papers do not indicate what transpired between 11 — 16 April 1975.
*1230The Court of Military Appeals, in the recent case of United States v. Larsen, 23 U.S.C.M.A. 564, 50 C.M.R. 783, 1 M.J. 300 (1975) has applied the same guidelines for determining if there has been a speedy post-trial review as they have applied to speedy trial, when the appellant is in confinement, by citing United States v. Marshall, 22 U.S.C.M.A. 431, 47 C.M.R. 409 (1973) and United States v. Stevenson, 22 U.S.C.M.A. 454, 47 C.M.R. 495 (1973). Marshall, supra, stands for the proposition that where a presumption of an Article 10 violation arises by reason of 3 months’ pretrial confinement, the government must demonstrate that really extraordinary circumstances beyond such normal problems as mistakes in drafting, manpower shortages, illnesses, and leaves contributed to the delay. Operational demands, a combat environment, or a convoluted offense are examples that might justify a departure from the norm. Absent these or similar circumstances, the delay beyond 90 days cannot be justified by a showing that it was caused by difficulties usually encountered in the processing of charges for trial.
The case sub judice involves guilty pleas and findings to comparatively simple charges and a 65-page record of trial. We find that all personnel concerned acted in good faith and with diligence, however an electronics failure, extremely heavy case load and an unexplained period of time between 11-16 April 1975 leads us to find a failure to give the appellant a speedy review of his case.
Accordingly, the findings and sentence are set aside and the charges and specifications are dismissed.